Citation Nr: 1639277	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-32 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to herbicide exposure.

2. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to herbicide exposure.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure. 

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Although the Veteran requested a hearing on his November 2013 formal appeal, VA Form 9, by a letter received in August 2016, he indicated he would not appear for his scheduled hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently has bilateral upper and lower extremity peripheral neuropathy related to his active service, including exposure to herbicides.  A review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during active duty service.  He is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The medical evidence of record includes a statement from I.O., PA-C indicating that the Veteran has "electrodiagnostic evidence of bilateral peripheral neuropathy."  Unfortunately, the evidence is not clear as to which extremities I.O. is referring. 

Additionally, although early-onset peripheral neuropathy is presumed to be associated with herbicide exposure, see 38 C.F.R. § 3.309(e), the Veteran has not provided evidence of onset within one year of service discharge as required for presumptive service connection.   However, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Veteran was not provided a VA examination to determine the etiology of any upper or lower extremity peripheral neuropathy.  As the Veteran has provided evidence of a current disability and in-service exposure to herbicides, the Board finds the low threshold for providing a VA examination has been met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, a VA examination must be scheduled to determine whether the Veteran has current peripheral neuropathy and any relationship it may have to service.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, obtain any updated treatment records regarding the Veteran's peripheral neuropathy.

2. Then, schedule the Veteran for an examination to determine the current nature and etiology of any current neurological disorder of the extremities.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  After conducting all necessary tests and studies and interviewing the Veteran, the following should be accomplished: 

The examiner should identify/diagnose any neurological disorder of the extremities, to include peripheral neuropathy, that presently exists or that has existed during pendency of the appeal.  The affected the nerve group(s) must also be identified.  

With respect to each nerve group disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disorder (neuropathy) had its onset in service or is otherwise related to service, including his presumed herbicide exposure.  Additionally, the examiner should opine whether the Veteran's peripheral neuropathy become manifest to a degree of 10 percent or more within one year after the Veteran's last in-service herbicide exposure.

The examiner should provide a rationale for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain why this is so.

3. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

